              Case 3:18-cv-05329-JCS Document 158 Filed 08/31/21 Page 1 of 2




 1   TIMOTHY J. RYAN (SBN 99542)
     REBEKKA R. MARTORANO (SBN 173600)
 2   THE RYAN LAW GROUP
     400 Capitol Mall, Suite 2540
 3   Sacramento, California 95814
     Telephone: (916) 924-1912
 4   Facsimile: (916) 923-3872
 5   tryan@ryanlg.com
     rmartorano@ryanlg.com
 6

 7   Attorneys for Defendant
     DEERE & COMPANY
 8

 9                             UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11   JAVIER BANDA and ELIDA BANDA,
                  Plaintiffs,                             Case No. 3:18-CV-05329-JCS
12         v.                            )
13   JOHN DEERE; HERC RENTALS, INC.;     )                STIPULATION OF DISMISSAL
     and DOES 1 - 100 inclusive,         )
14                                       )                Honorable Joseph C. Spero
                 Defendants.             )                Courtroom F, 15th Floor
15   ___________________________________ )
                                                          Trial Date: September 28, 2021
16

17          IT IS HERBY STIPULATED by and between the parties to this action through their

18   designated counsel that the above captioned action be and hereby is dismissed with prejudice

19   pursuant to Federal Rules of Civil Procedure 41(a)(1) in its entirety.

20   Dated: August 30, 2021                            THE ARNS LAW FIRM
21                                                     By: /s/ Robert S. Arns
                                                           ROBERT S. ARNS
22                                                         Attorneys for Plaintiffs Javier Banda and
                                                           Elida Banda
23

24   Dated: August 30, 2021                            THE RYAN LAW GROUP
25                                                     By: /s/ Rebekka R. Martorano
26                                                        TIMOTHY J. RYAN
                                                          REBEKKA R. MARTORANO
27                                                        Attorneys for Defendant Deere & Company

28
     _____________________________________________________________________________________________
                                      STIPULATION OF DISMISSAL
                                                      1
              Case 3:18-cv-05329-JCS Document 158 Filed 08/31/21 Page 2 of 2




 1          I, Rebekka R. Martorano, attest pursuant to Civil Local Rule 5-1(i)(3) that concurrence in

 2   the filing of this document has been obtained from the other signatories to this document.

 3

 4   Dated: August 30, 2021                                                        THE RYAN LAW GROUP

 5                                                                                 By: /s/ Rebekka Martorano
                                                                                      TIMOTHY J. RYAN
 6                                                                                    REBEKKA R. MARTORANO
                                                                                      Attorneys for Defendant Deere & Company
 7

 8                                        TE
                                            S DISTRICT
                                                       C
                                        TA

                                                                  O
                                   S




                                                                   U
                                  ED




 9
                                                                    RT
                                                         ERED
                              UNIT




                                                  O ORD
                                       IT IS S
10   Dated: August 31, 2021                                                R NIA
                                                              Spero
                                                    seph C.
                              NO




                                            Judge Jo
                                                                          FO


11
                               RT




                                                                      LI




                                       ER
                                   H




                                                                      A




                                            N                         C
                                                              F
12                                              D IS T IC T O
                                                      R


13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _____________________________________________________________________________________________
                                      STIPULATION OF DISMISSAL
                                                                                   2
